915 F.2d 1565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Irwin A. SCHIFF, Petitioner-Appellant,v.Larry COX, Respondent-Appellee.
No. 90-6349.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 28, 1990.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, Chief District Judge.  (CA-89-202-E)
Irwin A. Schiff, appellant pro se.
Lisa Ann Grimes, Office of the United States Attorney, Elkins, W.Va., for appellee.
N.D.W.Va.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Irwin A. Schiff appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  Schiff v. Cox, CA-89-202-E (N.D.W.Va. June 19, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Schiff can exhaust his administrative remedies by pursuing a belated appeal to the National Appeals Board.  See United States Parole Commission Rule 2.26-10